Citation Nr: 1130554	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  07-16 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.  

2.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and son



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to June 1972.

The PTSD matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), and the TDIU matter derives from an August 2007 RO rating decision.  The Veteran presented testimony during a Board hearing before the undersigned acting Veterans Law Judge in November 2009.  Thereafter, the Board remanded the Veteran's case to the RO in February 2010.  

The issue of entitlement an increased rating for hearing loss has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this claim at this time, and refers this matter to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board remanded the case to the RO in February 2010 to obtain VA medical records of treatment the Veteran has received since June 2007, and to examine the Veteran for his service-connected PTSD.  Thereafter, the RO attempted to examine the Veteran in April 2010, thinking he lived in Bonaire, Georgia, but the examination was not conducted, and as of May 2010, the RO could not find an address for the Veteran.  There had been an April 2010 note from a VA social worker, however, indicating that the Veteran had reported moving back to Oklahoma due to his father's decline, and that he was going to receive services in Oklahoma.  There is now a November 2010 supplemental statement of the case from the RO listing the Veteran's address as in Oklahoma City, Oklahoma, and a January 2011 letter to the Veteran listing it as in Moore, Oklahoma.  Neither of these was returned as undeliverable.  The representative in June 2011 has indicated that records it had obtained from the RO through the local representative had shown the Veteran's address as in Oklahoma City, Oklahoma.  

VA has a duty to attempt to locate a Veteran when there are reasonable clues as to his whereabouts.  In this case, additional attempts should be made to locate the Veteran and to complete the action requested in the Board's February 2010 remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any available clinical records for the Veteran from the Muskogee, Oklahoma VA Medical Center since June 2007, and any other medical records of treatment in Oklahoma (if applicable) he has received since June 2007.  Use the Oklahoma City, Oklahoma and Moore, Oklahoma addresses listed in the November 2010 supplemental statement of the case and the January 2011 RO letter to the Veteran, and/or any other latest address for the Veteran.

2.  After obtaining any available records, the Veteran should be scheduled for a VA psychiatric examination to ascertain the current severity of his PTSD.  The claims file must be made available to the examiner for review.  All examination findings should be clearly reported to allow for application of VA rating criteria for PTSD.  The examiner should also report a GAF score and comment, if possible, on the social and occupational impairment resulting from the Veteran's service-connected PTSD, including whether it is at least as likely as not that service-connected PTSD prevents the Veteran from obtaining and securing substantially gainful employment?  

3.  Concurrently, develop and adjudicate the hearing loss claim which is intertwined with the TDIU claim on appeal.  The RO should issue a separate rating action and notice to the Veteran of his appellate rights to that decision.

4.  Upon completion of the above, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. 20.1100(b) (2010). 

